Per Curiam.

By the 8th rule of April, 1796, judgment, after a default entered, may be entered at any time after 4 days in term have intervened. The rule of July term, 1796, ordering all rules for judgment to be entered in term, and not in vacation, was abolished in April term, 1799, and restored the first rule. There is no good reason why four days in term should be given in this case to the defendants, any more than on a warrant of attorney to confess judgment. The defendants take nothing by their motion.